 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”) is made this 23rd day of July, 2012
(the “Effective Date”) by and between SIMPLEPONS, INC., a Delaware corporation
(the “Company”), with its principal place of business located at 220 Congress
Park Drive, Suite 304, Delray Beach  33445 and ADOLFO CARMONA, an individual
(the “Advisor”), with his principal offices located at 798 Lake Ave; Greenwich,
CT 06830.

 

R E C I T A L S

 

WHEREAS, the Company desires to retain the Advisor to provide certain advisory
services as hereinafter set forth.

 

WHEREAS, the Advisor desires to provide certain advisory services to the Company
in accordance with the terms and conditions contained hereinafter.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.           Advisory Services.  During the Term of this Agreement, the Advisor
is hereby retained by the Company to provide advisory and consulting services
(the “Services”) to the Company including, but not limited to (i) brand advisory
services to evaluate existing practices or establish new processes, (ii)
corporate and product brand identity strategy development, (iii) corporate
positioning, (iv) brand architecture analysis and system development, (v)
advertising strategy development, (vi) creative and strategic resource
identification and management, and (vii) new business support, as well as such
additional related services as the Company may request from time to time.  In
addition, at such time as the Company shall form an advisory board to its Board
of Directors, the Advisor shall accept an appointment to such advisory
board.  The Advisor shall provide such Services as reasonably requested by the
Company during the Term of this Agreement. Unless otherwise agreed to by the
Advisor, all Services hereunder shall be performed by the Advisor, in his sole
discretion, at his principal place of business.

 

2.           Term; Termination.  The Term of this Agreement shall commence on
the Effective Date as set forth above and end on the three (3) year anniversary
of the Effective Date (the “Expiration Date”).  Either party may terminate this
Agreement in the event that the other party fails to perform any of its material
obligations under this Agreement, or otherwise defaults in any of its material
obligations under this Agreement, and such failure or default continues uncured
for a period of thirty (30) days following written notice from the
non-defaulting party.

 

3.           Compensation; Investment Intent.

 

(a)         As full and complete compensation for the Services, the Company
shall issue the Advisor nine hundred thousand (900,000) shares of the Company’s
common stock (the “Compensation Shares”), which such Compensation Shares shall
be fully paid and non-assessable upon issuance thereof.  Notwithstanding any
early termination of this Agreement pursuant to Section 2 hereof, the
Compensation Shares shall be deemed earned upon the execution of this Agreement
by all parties.

 



 

 

(b)         The Compensation Shares are “restricted securities” as that term is
defined in the Securities Act of 1933, as amended (the “Securities Act”), and as
a result of the former “shell company” status of the Company, the subsequent
sale or transfer of such shares in reliance on exemptions provided by Rule 144
of the Securities Act is not available to the Advisor.  The Advisor has such
knowledge and experience in financial, investment and business matters that he
is capable of evaluating the merits and risks of the investment in the
Compensation Shares and represents that he (i) has adequate means of providing
for his current financial needs and possible personal contingencies, and has no
need for liquidity of investment in the Company; (ii) can afford (a) to hold
unregistered securities for an indefinite period of time and (b) sustain a
complete loss of the entire amount of such securities; and (iii) has not made an
overall commitment to investments which are not readily marketable which is
disproportionate so as to cause such overall commitment to become
excessive.  The Compensation Shares are being acquired by the Advisor solely for
his account for personal investment and not with a view to, or for resale in
connection with, any distribution.  The Advisor does not intend to dispose of
all or any part of the Compensation Shares except in compliance with the
provisions of the Securities Act and applicable state securities laws and
understands that the Compensation Shares are being issued pursuant to a specific
exemption under the provisions of the Securities Act, which exemption depends,
among other things, upon the compliance with the provisions of the Securities
Act.

 

(c)         The Company may insert the following or similar legend on the face
of the certificate representing the Compensation Shares, if required in
compliance with the Securities Act or state securities laws:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (“Securities Act”), or any state securities laws and may not be sold or
otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the
SimplePons, Inc. that an exemption from registration under the act and any
applicable state securities laws is available.”

 

4.           Expenses. The Advisor shall be responsible for all expenses
incurred by him in the performance of the Services hereunder and he is not
entitled to a reimbursement by the Company for any such expenses incurred by him
in the performance of his duties hereunder; provided, however, should the
Advisor be requested to travel on the Company’s behalf, the Company shall pay
all reasonable travel expenses of Advisor upon prior agreement of the parties.

 

5.           Return of Documents.  On termination of this Agreement or at any
time upon the request of Company, Advisor shall return to Company all documents,
including all copies thereof, and all other property relating to the business of
Company and/or its affiliates, including without limitation, the Confidential
Information (as hereinafter defined), in his possession or control.

 

2

 

 

6.           Amendment or Assignment. No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge or change is sought.  This Agreement
is not assignable by the Advisor without the prior written consent of the
Company, which such consent may not be forthcoming.

 

7.           Confidentiality.

 

(a)          In connection with the performance of the Services contemplated by
this Agreement, the Advisor may gain access to Confidential Information (as
hereinafter defined) of the Company.  Confidential Information includes
information communicated orally, in writing, by electronic or magnetic media, by
visual observation, or by other means, and may be marked confidential or
proprietary, or bear a marking of like import, or which the Company states to be
confidential or proprietary, or which would logically be considered confidential
or proprietary under circumstances of its disclosure known to Advisor. No rights
or licenses to trademarks, inventions, copyrights, patents or any other
intellectual property rights are implied or granted under this Agreement or by
the conveying of Confidential Information to Advisor.

 

(b)          The Advisor acknowledges and understands that (i) Confidential
Information provides the Company with a competitive advantage (or that could be
used to the disadvantage of the Company by a competitor), (ii) the Company has a
continuing interest in maintaining the confidentiality of Confidential
Information and (iii) the Company has a compelling business interest in
preventing unfair competition stemming from the use or disclosure of
Confidential Information.

 

(c)          For purposes hereof, “Confidential Information” includes, but is
not limited to, information pertaining to business plans, joint venture
agreements, licensing agreements, financial information, contracts, customers,
products, trade secrets, specifications, designs, plans, drawings, software,
data, prototypes, processes, methods, research, development or other information
relating to the business activities and operations of the Company.

 

(d)          The Advisor agrees to keep Confidential Information confidential
and, except as authorized by the Company, in writing, Advisor shall not,
directly or indirectly, use Confidential Information for any reason except to
perform the Services under this Agreement.  The Advisor acknowledges that such
Confidential Information could be deemed to be material non-public information
that is not generally available to the public.  The Advisor further acknowledges
his understanding that federal securities laws strictly prohibit any person who
obtains inside information, and has a duty not to disclose it such as the
Advisor, from using the information in connection with the purchase or sale of
securities.

 

3

 

 

(e)           The restrictions in subsection (d) of this Section shall not apply
to any Confidential Information if Advisor can demonstrate that the Confidential
Information: (i) is or becomes available to the public through no breach of this
Agreement; (ii) was previously known by Advisor without any obligation to hold
it in confidence; (iii) is received from a third party free to disclose such
information without restriction; (iv) is independently developed by Advisor
without the use of the Confidential Information; (v) is approved for release by
written authorization of the Company; (vi) is required by law or regulation to
be disclosed, but only to the extent and for the purposes of such required
disclosure; or (vii) is disclosed in response to a valid order of a court or
lawful request of a governmental agency, but only to the extent of and for the
purposes of such order or request, provided that Advisor notifies the Company of
the order or request ten (10) days prior to disclosure and permits the Company
to seek an appropriate protective order.

 

8.           Waiver. Unless agreed in writing, the failure of either party, at
any time, to require performance by the other of any provisions hereunder shall
not affect its right thereafter to enforce the same, nor shall a waiver by
either party of any breach of any provision hereof be taken or held to be a
waiver of any other preceding or succeeding breach of any term or provision of
this Agreement. No extension of time for the performance of any obligation or
act shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.

 

9.           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
day when delivered in person or transmitted by confirmed facsimile transmission
or on the third (3rd) calendar day after being mailed by United States
registered or certified mail, return receipt requested, postage prepaid, to the
addresses hereinabove first mentioned or to such other address as any party
hereto shall designate to the other for such purpose in the manner herein set
forth.

 

10.         Entire Agreement.  This Agreement contains all of the understandings
and agreements of the parties with respect to the subject matter discussed
herein.  All prior agreements, whether written or oral, are merged herein and
shall be of no force or effect.

 

11.         Survival. Any termination of this Agreement shall not, however,
affect the ongoing provisions of this Agreement which shall survive such
termination in accordance with their terms.

 

12.         Severability. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision.  In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

13.         Governing Law. This Agreement shall become valid when executed and
accepted by Company. This Agreement shall be construed in accordance with the
laws of the State of Florida, without an application of the principles of
conflicts of laws.  Anything in this Agreement to the contrary notwithstanding,
the Advisor shall conduct the Advisor’s business in a lawful manner and
faithfully comply with applicable laws or regulations of the state, city or
other political subdivision in which the Advisor is located.

 

4

 

 

14.         Enforcement. Any suit, action or proceeding with respect to this
Agreement shall be brought in the state or federal courts located in Palm Beach
County in the State of Florida.  The parties hereto hereby accept the exclusive
jurisdiction and venue of those courts for the purpose of any such suit, action
or proceeding.  The parties hereto hereby irrevocably waive, to the fullest
extent permitted by law, any objection that any of them may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any judgment entered by any court in respect
thereof brought in Palm County, Florida, and hereby further irrevocably waive
any claim that any suit, action or proceeding brought in Palm Beach County,
Florida has been brought in an inconvenient form.

 

15.         Binding Nature, No Third Party Beneficiary.  The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, and their respective successors and assigns.  This Agreement is not
assignable by the Advisor without the prior written consent of the Company.

 

16.         Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures.  All executed counterparts shall constitute one agreement,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  THE COMPANY         SIMPLEPONS, INC.         By: /s/ Brian John          Brian
John, President           /s/ Adolfo Carmona     Adolfo Carmona

 

5



--------------------------------------------------------------------------------

 